COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                  NO. 2-09-238-CR


VICTOR CORNELL HUNTER                                                     APPELLANT

                                            V.

THE STATE OF TEXAS                                                              STATE

                                        ------------

           FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

      A jury convicted Appellant Victor Cornell Hunter of indecency with a child and

the trial court sentenced him as a habitual offender to fifty years’ confinement. In his

sole point on appeal, Hunter challenges the trial court’s denial of his Batson

challenge to two of the State’s strikes to members of the venire. See Batson v.

Kentucky, 476 U.S. 79, 106 S. Ct. 1712 (1986). Because we hold that the trial court

did not err, we overrule Hunter’s sole point and affirm the trial court’s judgment.




      1
           See Tex. R. App. P. 47.4.
      Hunter, who is African-American, raised a Batson challenge when the State

exercised strikes on two African-Americans on the venire panel— number four (a

woman) and number twenty-three (a man).

      The Equal Protection Clause of the Fourteenth Amendment to the United

States Constitution prohibits race-based jury selection. Batson, 476 U.S. at 89, 106

S. Ct. at 1719; Jasper v. State, 61 S.W .3d 413, 421 (Tex. Crim. App. 2001);

Montgomery v. State, 198 S.W .3d 67, 76 (Tex. App.—Fort W orth 2006, pet. ref’d).

W hen reviewing a trial court’s finding with regard to a Batson challenge, an appellate

court may reverse the ruling only if it appears clearly erroneous. Watkins v. State,

245 S.W .3d 444, 447–48 (Tex. Crim. App.), cert. denied, 129 S. Ct. 92 (2008);

Montgomery, 198 S.W .3d at 76. Because a trial court is in a unique position to make

such a determination, the trial judge’s decision is accorded great deference.

Watkins, 245 S.W .3d at 448; Montgomery, 198 S.W .3d at 76.

      Once a defendant raises a Batson challenge, the trial court must engage in

a three-step inquiry. Watkins, 245 S.W .3d at 447; Montgomery, 198 S.W .3d at 76.

First, the defendant must make a prima facie showing of racial discrimination and

thus carries a burden of production. Watkins, 245 S.W .3d at 447; Montgomery, 198

S.W .3d at 76. Second, if the defendant sustains this burden, the burden shifts to the

State to produce a racially neutral explanation for its challenged strike. Watkins, 245

S.W .3d at 447; Montgomery, 198 S.W .3d at 76. Third, and finally, the trial judge




                                          2
rules on whether the opponent of the strike has proved purposeful racial

discrimination. Watkins, 245 S.W .3d at 447.

      The record here shows that, in overruling Hunter’s objections to the State’s

strikes, the trial court noted that number twenty-three arrived for court forty-five

minutes late, which the trial court observed “indicate[d] that he has no respect for the

court.” Later, after Hunter presented a bill asserting that the State had exercised its

strikes in a racially discriminatory manner, the prosecutor explained her reasons for

the challenged strikes. Specifically, she explained that she struck number twenty-

three because he had a pending drug case and number four because she had a

prior arrest for a criminal offense and appeared to connect with the defense

attorney—beaming at him—while conversely showing little emotion when answering

questions from the State.

      According the trial court the deference required by law, we hold that the trial

court’s decisions overruling Hunter’s challenges to the State’s use of its strikes were

not clearly erroneous. See Watkins, 245 S.W .3d at 447–48; Montgomery, 198

S.W .3d at 77. W e therefore overrule Appellant’s sole point and affirm the trial

court’s judgment.



                                               PER CURIAM

PANEL: MCCOY, DAUPHINOT, and GARDNER, JJ.

DO NOT PUBLISH


                                           3
Tex. R. App. P. 47.2(b)

DELIVERED: August 19, 2010




                             4